Appellant’s challenges to the legal sufficiency of the petition *531and the evidence adduced at the fact-finding hearing are unavailing. The evidence set forth in the petition and supporting deposition, and the similar evidence presented at the hearing, both support the inference that appellant trespassed in a Housing Authority building in violation of Penal Law § 140.10 (e) (see Matter of Lonique M., 93 AD3d 203 [1st Dept 2012]). Concur — Andrias, J.P, Friedman, Moskowitz, Freedman and Manzanet-Daniels, JJ.